Dissenting Opinion by
Judge Kramer:
I respectfully dissent. While I am in agreement with the majority opinion insofar as it applies to the analysis of the statutory law, I must dissent because I consider the statutory provision governing the appeal period to be unconstitutional.
This writer has noticed in other appeals from the Pennsylvania Public Utility Commission (PUC) that the PUC dates its adjudication on one date, dockets, enters,1 or files it on another date, and several days later finally sends same to the parties. (See record in Morgan Drive Away, Inc. v. Commonwealth of Pennsylvania, Pennsylvania Public Utility Commission, 12 Pa. Commonwealth Ct. 5, 315 A. 2d 889 (1974). Under these circumstances, when does a citizen’s appeal period start to run? When is entry? According to the majority and the Appellate Court Jurisdiction Act of 1970, Act of July 31,1970, P. L. 673, as amended, 17 P.S. §211.101 et seq., time runs from the date of “entry,” period, and no notice need ever be timely given. It doesn’t take much imagination to realize that any court or administrative agency can thwart the legislative intent to guarantee a citizen’s constitutional right to a,n appeal (Art. Y, Section 9 of the Pennsylvania Constitution of 1968) by the mere delay of sending notice of its adjudication. This problem is not merely academic; it is real and this case proves its existence.
In yet another dissent, I set forth my reasons why any service of notice, or any running of time within *451which to take an appeal, which, results in different or unequal time periods for persons within the same class is in violation of the Equal Protection and Due Process clauses of the United States Constitution. See Commonwealth of Pennsylvania, Department of Revenue v. Niemeyer Oldsmobile, Inc., 12 Pa. Commonwealth Ct. 388, 394, 316 A. 2d 152, 155 (1974). Everything I said there is equally applicable here.
As I stated in Niemeyer, supra, I would hold that the appeal time period starts to run only after service or receipt of notice of the existence of the adjudication. If that requires the use of proof of service, such as affidavits or registered mail return receipt cards, so be it. The Constitution requires it.
The date of mailing of notice should not control the number of days a citizen has to appeal an adverse adjudication, because a citizen who lives in the same city as the sender may receive his notice on the same or next day, but a citizen living hundreds of miles away •will receive his notice much later. The Constitution does not permit such unequal treatment.
Delay, after “entry” by the adjudicator, likewise should not reduce the appeal period. The Legislature intends each citizen to get his full statutory 30, 60 or whatever, days to take an appeal. Any reduction caused by the governmental agency should not be utilized to reduce the statutory appeal time period intended.
I would deny the motion to quash the appeal.

 Apparently there is no “Entry” docket available to the public to check on the entry date.